Citation Nr: 1328828	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-39 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a fracture of both collarbones (also claimed as a fractured clavicle).

2.  Entitlement to service connection for right wrist degenerative joint disease (also claimed as a right wrist condition).

3.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Kristina J. Vasold, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to February 1974.   

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied the Veteran's service connection claims for: a fracture of both collarbones (also claimed as a fractured clavicle); right wrist degenerative joint disease (also claimed as a right wrist condition); and chest pain.  The Veteran filed a notice of disagreement (NOD) in January 2009. The RO issued a statement of the case (SOC) in September 2009; in October 2009. the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

The Veteran was scheduled for a Board hearing before a Veterans Law Judge at the RO in August 2013.  The Veteran elected to cancel that hearing, and as will be further discussed herein, also provided a written statement for the file dated in August 2013, to the effect that he wished to withdraw his pending service connection claims from appellate consideration.  Accordingly, the pending claims will be formally dismissed herein.  

As a final preliminary matter, the Board points out that, in the Veteran's August 2013 statement, he also indicated that he disagreed with the determination by the Lamar VA outpatient clinic to deny his travel costs.  The Board notes that the record does not contain documentation of any determination/denial to this effect.  At this point there is no indication, to include in the Veteran's paperless, electronic (Virtual VA )file (reviewed in September 2013), that this matter was actually adjudicated by VA, and any event, it is not before the Board in appellate status.  However, the matter is referred to the RO for any appropriate action, to include requesting action on the matter from VHA.  



FINDING OF FACT

In August 2013, prior to the promulgation of a decision, the Board received notification from the Veteran requesting withdrawal of his three pending service connection claims from appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal relating to service connection claims for a fracture of both collarbones (also claimed as a fractured clavicle), for  right wrist degenerative joint disease (also claimed as a right wrist condition), and for chest pain; have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   

In August 2013, the Board received notification from the Veteran, that he wished to withdraw from appeal pending service connection claims for: a fracture of both collarbones (also claimed as a fractured clavicle); right wrist degenerative joint disease (also claimed as a right wrist condition); and chest pain.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


